Commission Question Time
The next item is Question Time (B6-0125/2007).
The following questions have been submitted to the Commission.
Part One
Subject: Insurance companies in the EU
Insurance companies will reportedly conclude insurance policies only in respect of vehicles which are registered in and have number plates issued by the State in which each company is based, despite the fact that EU legislation makes provision for the insurance of vehicles with number plates issued by another Member State. In the light of the third directive on direct insurance 92/49/EEC and the fourth directive on motor vehicle insurance 2000/26/EEC, will the Commission propose a review of the directives so that European consumers will be able themselves to choose their insurance companies and the State in which it is in their interests to conclude their motor vehicle insurance? Does the Commission consider that this freedom will also promote competition and thereby appreciably reduce the cost of insurance?
Mr President, the principal aims of the EU legislative framework are a high degree of protection of road traffic accident victims, the promotion of free circulation of vehicles and the encouragement of cross-border activities of insurance undertakings.
The EU legal framework for compulsory motor insurance is a major EU success story. Developed since the early 1970s, it has been a fundamental factor in making the free movement of motorists and their vehicles in the Union a reality. The motor insurance directives have permitted the abolition of border checks on insurance, so the vehicles can be driven as easily between Member States as between one country. They also allow for easy compensation for the thousands of accidents involving vehicles from more than one Member State.
The motor insurance directives require that insurers have a local presence for claims settlement and oblige them to be members of the local guarantee fund and the local green card bureau. This is to protect victims, in particular from having to enter into cross-border negotiations with an insurance company established in another Member State.
The membership of the local green card bureau ensures a smooth functioning of a system without a need to check the insurance certificates. All EU Member States, Switzerland, Norway, Iceland, Croatia and Andorra participate on the basis of the 'Multilateral Agreement'.
The link between the country where the vehicle is registered and the insurer's membership of that country's guarantee fund is also an expression of the solidarity of the local motoring population.
European consumers have the possibility to seek motor insurance cover EU-wide as far as the above specific conditions set for insurers are met. Whether insurers are prepared to enter into insurance contracts for cars registered in another country depends largely on the insurers' commercial policy and their willingness to cover risks largely or wholly situated in another country, where the risk structures may be substantially different from what they are familiar with in their home country.
With this in mind, it is perhaps not surprising that the volume of cross-frontier business in this branch is very limited. However, some argue that there is a lack of competition and that a higher volume of cross-frontier business might bring down motor insurance premium levels. We are assessing this question as part of our ongoing public consultation on retail financial services.
(EL) Mr President, Commissioner, thank you for your reply; however, I should like to insist on my question following this morning's debate and the huge Equitable Life scandal, with millions of victims calling for fair compensation on the grounds of the poor administration of the insurance company.
Perhaps this example alone is enough to convince the Commission to liberalise the car insurance market and the way in which citizens themselves choose what is in their best interest, in which case they would be wholly and personally responsible for their choices.
What we were discussing this morning on the report by the Committee of Inquiry into Equitable Life was how insurance companies are regulated and the deficiencies found by the Committee of Inquiry regarding regulation, the transposition of EU directives and other matters.
But I think what the Member is referring to here is that the citizen should be able to benefit from being able to conduct motor insurance business across frontiers. However, that is a two-sided transaction. He or she must get an insurance company to provide that particular business, and the evidence so far is that many insurance companies do not have a commercial policy for looking for cross-frontier business for a wide variety of reasons - I submit that they are probably not familiar with the claims policy in that country, the legal system, or the quantum of damages that may be awarded, which vary considerably from country to country.
Therefore, as I have pointed out in my reply, under the directives we have, it would be possible for an individual to do this, subject to the various rules. However, there must, of course, be an insurance company that is willing to act in that particular way and to take on those aspects of cross-border business.
As I said in my reply, I accept that it would be a very good thing if that could be done, and this is why we are looking at this in the context of the Green Paper on retail financial services. If there are things we can do to make that somewhat easier, we will take it on board. However, until now the situation is that, while we want to bring down the frontiers and make sure the market is liberalised, there needs to be a company that, for its part, wants to do it, and that has not been the situation up until now. There are limited exceptions, but it is not a business in which these opportunities have been uptaken.
Subject: Information campaigns concerning the buying of properties in different EU Member States
Would the European Commission consider drawing up and marketing an information leaflet which would highlight the different taxation, accountancy and legal issues that prospective European purchasers should watch out for when buying a residential property in a different EU Member State?
Buying residential property represents a difficult and time-consuming challenge for consumers. Legal and fiscal matters are big challenges, even in one's own Member State. These challenges are only exacerbated when consumers are purchasing a residential property outside their Member State: procedures often are completely different from the ones in place 'at home'.
While the Commission is fully aware of these facts, there is no simple answer. Taxation and property laws that lie at the origin of the complexity fall largely outside the scope of Community competence.
Nevertheless, the Commission supports initiatives that promote transparency in European housing and mortgage-lending markets. Transparency is particularly important for consumers, especially where rules vary from one country to the next. Consumers need full and accurate information to be able to make an informed choice when buying a property in another Member State.
The request for an information leaflet for consumers purchasing property has also been made within our ongoing review of the European mortgage credit markets, where stakeholders suggested that the Commission create and maintain an online guide to the main legal and other issues relating to cross-border lending. I am in favour of such initiatives. Buying property across borders is a natural consequence of the freedoms that constitute the essence of the Single Market. Where consumers face practical problems or lack of information, we must try to help them, for example by pointing out what problems they may encounter and by pointing them in the direction of the relevant bodies and authorities that can assist them.
The Commission will look into these issues and see what is feasible. But let me be honest: this is not an easy task. The Commission does not necessarily have access to all the information that would be required, nor would we necessarily have the means to verify that such information is accurate or up to date. Before moving ahead, we must be certain that we can overcome this challenge. Working together with third parties may also be an option.
I would like to thank the Commissioner for his response. I suppose in this area, as in all other areas, the clause caveat emptor should always apply first and foremost. However, there are complexities, as you rightly said, and I welcome the fact that you have looked at what the European mortgage providers are considering.
However, there is another aspect - the need to have a second will. If you own a property outside your country of residence, it is necessary to have a second will to cover the execution of your estate in that scenario. So, even though there are differences across the 27 Member States, and further complexities within them, there are certain core values which could be put up on the Commission website, as you rightly say.
I would encourage you to work further towards that goal, highlighting at the same time that caveat emptor should always apply first and foremost.
I certainly agree with the honourable Member. As I said, it could be quite a difficult task to undertake this body of work. As Mr Crowley mentioned, the underlying principle must always be caveat emptor. In all these areas, whether you are buying property or financial products, it is something that everybody must be aware of. As I said earlier today, when someone comes along offering you a deal that seems too good to be true, it usually is too good to be true. That is something we must bear in mind.
Mr Crowley mentioned the question of having a second will. Only last weekend I read an article in a professional magazine that was advising people who have properties in Spain, for example, that it was essential to make a will there covering that particular property and how to go about it. By the way, I do not have a property in Spain as of now, but many Irish people I know do, and are not aware of this requirement. This article was in a magazine that would only be read by people working in accountancy. What Mr Crowley says is very important. Only a very small percentage of Irish people who have homes in that very nice country of Spain would be aware of this information.
One of the 48 recommendations set out by the expert group was for there to be an information leaflet. It will be a bit of a task to determine what we can cover adequately within the leaflet, but we will certainly have an attempt at it. The danger is that, since we will not be able to cover everything, we may face the moral hazard of not supplying all the information, but let us see what we can achieve. If we are trying to have a single market for all areas, the logical thing then is to provide the information that goes across these particular fronts.
It would also help improve the image of the European Union if ordinary people were to say that was something very worthwhile had come from the European Union. We will make an attempt at it. How successful we will be, I do not know.
(LT) Mr President, Commissioner, I agree that this question is complicated. I myself have written a book on how to establish a business in the 15 old European Union countries, including the purchase of real estate, taxes and other considerations. You mentioned that there are compendiums of information. Could you specify which compendiums of information there are? If they are not complete, they need to be updated so that people circulating freely within the European Union could have all the information they need about these conditions, including the purchase of real estate.
For fear there has been a mistake they do not exist yet. Mr Crowley's question was whether we could consider preparing an information leaflet and this action was also recommended by the Expert Group on Mortgage Credit. We are examining this and will attempt to see what we can do in terms of having a proper information leaflet, subject to the various caveats I myself entered about how this would be produced.
I congratulate the Member for her initiative in tackling this in an obviously professional capacity I imagine it was a considerable amount of work. However, as I said in my former reply, we might endeavour to marry the expertise that is available out there among private organisations who might agree to having some type of joint approach, using what is already there rather then starting afresh ourselves. So perhaps the honourable Member would be willing to give some of the information she has to my departments and we might exploit her obvious talents in this matter.
Subject: External Service of the European Union and immigration policy
Given the recent extension of the Union's powers in the area of immigration, and the implementation of Commission action in this area, does the Union's External Service have the resources to enable it to help the Member States with the new cooperation modalities which have been put into action in this field, on issues such as the hiring of legal immigrants or the repatriation of immigrants and their integration into their home societies?
The external dimension of EU migration policy and Commission action in this area has developed a lot over the last few years due to the needs regarding migration, in particular for the definition but also the implementation of a global approach to migration. We think this is important for the future and we are trying to do what we can to come to a global approach.
In the context of this global approach, we are developing various initiatives relating to all aspects of migration. That means including legal migration, but particularly the fight against illegal migration, readmission and readmission agreements, return, reintegration, asylum, migration and development, and migration and integration.
From the outset, I have personally committed myself to the 3% target in the Neighbourhood Policy Instrument. I am already beginning to give definite form to the commitment as regards the countries under my responsibility. Together with Mr Frattini and Mr Michel, I have just presented to the Commission for adoption the 2007-2010 thematic strategy for the thematic programme on cooperation with third countries in the areas of migration and asylum. The programme provides for an indicative amount of more than EUR 380 million over the period 2007-2013 for cooperation with third countries in the areas of migration and asylum, including on labour migration and reintegration of returnees.
The Commission delegations play a key role in the implementation of this ambitious agenda, both at political but also at operational level, and Brussels-based Commission departments systematically inform the Commission delegations of, and involve them in, new developments related to migration. Political dialogue with third countries is conducted jointly by the delegations and Brussels-based departments.
At operational level, delegations are also responsible, for instance, for identifying needs and constraints, to ensure that actions financed with Community external assistance are properly implemented. In addition, delegations in countries where migration has emerged as an important new topic in the context of Community external assistance are also assisted by the departments in Brussels through training measures, thematic networks at operational level and support missions.
Through these measures, we in the Commission ensure that the delegations are able to interact with the Member States but also with third countries, and to implement migration-related Community assistance.
(ES) Mr President, Commissioner, over recent months I have listened to the statements by you and by Commissioners Michel and Frattini, and I have found the commitments that you have made very encouraging.
My concern is that we in the European Union often express excessive amounts of will, we make statements but then they are not followed up by actions because we lack resources. For example, the Frontex system has faced immense difficulties controlling illegal immigration.
The commitments made by the three Commissioners would require the establishment of a European Union external service of a new kind, not economic or political, but rather of a social and work nature, something similar to the work and social organisations that all of the Member States currently have.
Does the Commissioner believe that that kind of external service can be established? Do you have sufficient resources? What can Parliament do to help the Commissioner to establish this new role?
Mr President, Mr Medina Ortega, you are aware that there are currently European Commission delegations in which we do not have experts of all kinds, but, as I have said, we are trying to provide training. It would certainly be good to have more experts in the future, however.
In fact, I am always open to the idea of Member States posting officials to the Commission's delegations. We have done so in Mauritania, for example, in response to a request from the Vice-President of the Spanish Government, who came to see me to ask for that, and I opened up the delegations straight away.
With regard to Frontex, you are aware that it is a Member States' agency and it is therefore more complicated, but Franco Frattini has shown great will and with much support from us, and from me, he has already managed to do a lot, though even more needs to be done in the future, of course.
You are also aware that we have worked in Mauritania and in Morocco, with, I would say, great funds and with this training programme, with the management of borders, in order to help these countries, but also the member countries of the European Union, to tackle today's great challenge of immigration, illegal immigration in particular.
Part Two
Subject: Development of deficit and public debt
In its answer to my previous related question, the Commission stated that 'it is expected that this assessment report will be presented to the GNI Committee in July or October 2007. ... Only after all the steps explained in reply to the previous part of the question have been carried out will it be possible for the Commission to calculate the additional contribution.'
When will the Commission finally examine the Greek Government's proposal to revise Greek GNP? What is the trend in the deficit and public debt during 2007 and what are the Commission's forecasts for 2008? In the Commission's view, what measures must be taken to maintain the downward trend of the deficit and public debt?
Member of the Commission. (ES) Mr President, Mr Papadimoulis, the Commission is completing its analysis of Greece's revised GDP and GNP figures. It has used the same procedure for that analysis as for all of the other Member States.
The procedure and timetable employed are as follows:
On 22 September last year, Greece presented the Commission with the revised figures on its gross domestic product and its gross national product. These figures represented a revision upwards of approximately 26%. At the end of October last year, therefore, a month after having received that information, Eurostat communicated those figures for an initial analysis by the Member States' GNI-Committee.
The committee then issued a statement to the effect that it did not have sufficient information on the revised data and the changes in methodology communicated by Greece. The committee also pointed to the urgent need for Greece to cooperate fully with Eurostat and to provide a completely revised inventory of its GDP and its GNP, explaining in detail the new sources and methods used by Greece for its national accounts, in order to enable Eurostat to carry out a complete verification of the new data and inform the committee of the results of that verification.
Greece presented the inventory to Eurostat on 6 February of this year, in the form of a 460-page document in Greek. Following the relevant translation, Eurostat is completing the analysis of that documentation and it will send a mission to Greece by the end of this month. Like those carried out in other countries, experts from other Member States take part in that mission, in order to ensure the necessary degree of transparency.
The results of the mission will be analysed with Greece firstly and then any comments made within that context will be taken into account in the final wording of the report assessing the revised figures for Greek GDP and GNP. Eurostat will present this report to the committee for an in-depth debate. It is hoped that it will be presented no later than October 2007.
With regard to the second part of your question: according to our spring forecasts, carried out on the basis of the non-revised Greek GDP figures, the public deficit for this year is expected to fall to 2.4%, compared to last year's 2.6 %. For 2008, on the assumption that current policies are not changed, the Commission foresees a slight increase in public deficit, from 2.4% to 2.7%. All of this is on the basis of the GDP figures prior to the revision.
With regard to the level of indebtedness, it is calculated that it will continue to fall, from the 104.5% of GDP in 2006 to around 100.7% in 2007 and 97.5% in 2008. In view of these figures, on 16 May of this year the Commission recommended to the Council that the excessive deficit procedure, which had been opened up two years earlier, be ended, and on 5 June of this year the Ecofin Council adopted the decision to close the procedure, in accordance with the Commission's proposal.
Furthermore, on 27 February of this year, on the recommendation of the Commission, the Ecofin Council approved its opinion on Greece's updated stability programme for 2006-2009 and in that opinion Ecofin recommends that Greece take advantage of the favourable economic situation to progress towards the mid-term objective - which is budgetary balance - in order to continue improving the budgetary process, increasing its transparency and defining a budgetary strategy within a longer-term perspective which effectively applies mechanisms intended for the supervision and control of primary spending.
Furthermore, and in view of the high indebtedness and the expected increase as a result of ageing, it is recommended that the Greek authorities as soon as possible draw up future forecasts for spending linked to ageing and improve the long-term sustainability of the public accounts, providing the resources necessary to achieve the mid-term objective.
On 20 April, following the meeting of the Eurogroup in Berlin, the Greek Minister for the Economy and Finance formally and publicly announced that the government had decided to bring forward from 2012 to 2010 the time limit for achieving that medium-term budgetary objective.
(EL) Mr President, Commissioner, thank you for your detailed reply.
In a statement after 5 June, you expressed the Commission's concern about the large deficit in the balance of payments of the Greek economy and recommended strict measures in order to achieve a sustainable and constant reduction in the deficit and the debt. My question therefore is: have you discussed the measures proposed by the Commission with the Greek Government? Do you have replies and commitments from the Greek Government for the measures that you consider necessary?
Member of the Commission. (ES) Mr President, formally speaking, the Commission is so far not going any further than what we proposed to the Council, and the Ecofin Council approved the latest update of the stability programme, that is to say, the long-term sustainability of the public accounts in Greece must be improved.
Greece is one of the six Union countries that, according to the report that we produced last year, is in a position of high risk in terms of the lack of sustainability of its public accounts, largely due to the fact that, according to the current demographic forecasts, a sharp increase in spending on health and pensions is expected. It is not the only factor, but it is a clear factor, to which we can add Greece's extremely high level of public debt, which, as I said in my first speech, is over 100% of Greek GDP.
The Greek authorities therefore need to draw up, and the Greek Parliament needs to debate and approve, reforms aimed at improving sustainability. It is absolutely clear to anybody who analyses the Greek economy and public accounts that these reforms must involve a reform of the pension system and the social security system, improving their sustainability and hence their medium-term and long-term viability and at the same go further than the excessive deficit correction that has taken place.
A structural objective of Greece's budgetary strategies must continue to be a reduction of the levels of public debt because, although they are falling, they are still extremely high.
Subject: Implementation of the Treaty on the Accession of the Kingdom of Sweden to the European Union
Article 2 of the first part of the Treaty concerning the accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union states that, from the date of accession, the provisions of the original Treaties and the acts adopted by the institutions before accession shall be binding on the new Member States and shall apply in those States under the conditions laid down in those Treaties and in this Act (of Accession).
It follows from the above that Sweden, pursuant to the Accession Treaty approved by referendum in 1995, must adopt the euro once it fulfils the Maastricht criteria. However, in spite of this obligation entered into by virtue of the Accession Treaty, Sweden has declined, by means of a referendum to introduce the euro.
Can the Commission, which monitors the application of EU law in the Member States, comment on the case of Sweden? Do other Member States also have the right to employ similar procedures, for example to guarantee their energy security?
Member of the Commission. (ES) Mr President, Commissioner, with regard to the provisions of the euro zone's single monetary policy, Sweden is currently one of the Member States that are subject to an exception. At the moment there are 13 Member States subject to that exception and, furthermore, we have the case of the United Kingdom, which has the famous 'opt-out' clause and which is not therefore included amongst the States with exceptions.
With the exception of Denmark, all of the other Member States with exceptions, that is to say, 12 Member States must adopt the euro as their currency, to which end they must seek to meet the convergence criteria laid down in the Treaty. Nevertheless, the Treaty does not set explicit time limits for the Member States to comply with that obligation.
Our last convergence report, which covers the States with exceptions, was published in December 2006, and in it the Commission concluded that Sweden met the price stability criterion, the criterion relating to the public budget situation and the criterion on the convergence of long-term interest rates.
Nevertheless, according to that same convergence report, Sweden did not meet the exchange rate criterion, which requires the Member State in question to have remained within the normal margins of fluctuation laid down in the exchange rate mechanism (ERM II) without any serious tensions for at least two years prior to the assessment.
Furthermore, in last December's convergence report, the Commission pointed out that the Swedish legislation was not fully compatible with Articles 108 and 109 of the Treaty with regard to the regulation of the Central Bank and its integration into the European system of central banks.
In view of this assessment, the Commission concluded that there was no need to modify Sweden's status as a Member State with an exception in this area. In accordance with the Treaty, the Commission and the European Central Bank will publish the next convergence report in 2008, in principle in May 2008.
With regard to the final part of your question, which relates, by way of comparison, to the security of energy supply, the provisions of the Treaties in force have already led the European Parliament and the Council to adopt directives relating, on the one hand, to the security of natural gas supply, and, on the other, to safeguarding the security of electricity supply in investment in infrastructures. These directives must be transposed into national legislation, and in the case of the latter directive, it must be transposed by 1 December of this year.
We are not therefore in two completely identical situations from a legal point of view. With regard to the obligation to join the euro, the Treaty does not stipulate any maximum time limit, nor the rules for implementation, but leaves it to the convergence assessment that is carried out every two years. In the case that you give as an example, however, that of energy security, there are directives that must be applied by the Member States, and in the event of non-compliance the relevant infringement procedures are applied.
(LT) Commissioner, I am not happy with your answer because in Sweden's accession agreement it is clearly stated that Sweden must implement all agreements in force at that time. In other words, on the principle of closer cooperation, no exceptions are possible. Now the Swedes have decided, four years after a referendum on the subject, to again vote against the introduction of the euro. Does this mean that countries may choose which parts of the accession agreement to honour and which parts not to honour? I have in mind the Lithuanian nuclear electricity generation plant at Ignalina, which is safe and which the Lithuanians do not want to close. Should we perhaps just refrain from closing the plant without bothering to consult anyone?
Member of the Commission. (ES) Mr President, Sweden must apply the Treaties, of course. The fact that a referendum has been held does not excuse Sweden from its obligation to apply the Treaties. The Commission also has to apply the Treaty, and what it has done, and what it is going to continue to do, is analyse every two years, as the Treaty demands, whether or not the Member State in question in this case Sweden - fulfils the required conditions for entering the euro. For the time being it does not do so.
Sweden has a problem because its currency is not included in the exchange rate mechanism and, therefore, it does not fulfil the exchange rate stability criterion, it does not conform to the criterion on bringing its legislation into line with the rules laid down in the articles of the Treaty that I referred to earlier, and we point that out. What all Member States must do is try to prepare for that moment.
As the honourable Member knows, and as you all know, the results of the referendum held in Sweden in 2003 are not going to remain in force forever. We have well-known cases of referendums that delivered a certain position in a particular country, but that position changed over time because the will of its citizens, expressed by means of elections or new referendums, changed.
I would insist that, from the point of view of the type of legal obligations laid down in the Treaty, the situation is not comparable if we analyse, on the one hand, the need to move towards Economic and Monetary Union and, on the other, the need to comply with the energy security rules that are included amongst our fundamental rules.
We shall now proceed to supplementary questions. I have received more questions than I can accept. Consequently, I can only give two MEPs the opportunity to speak. I must comply with the provisions laid down in Rule 109 and Annex II of the Rules of Procedure, which cover the conduct of Questions to the Commission. I have chosen Mr Lundgren and Mrs Kauppi.
(SV) Mr President, notwithstanding the Rules of Procedure, there is good reason for considering how this whole issue of Swedish membership of the currency union has been dealt with. When the referendum on Swedish membership of the European Union was organised in 1994, it was made clear that we were not obliged to join the currency union if we voted in favour of EU membership. That was an issue about which we had negotiated and on which we could decide later. That is the political background to this matter.
I agree with the Commissioner that Sweden cannot be forced into ERM II as long as we do not fulfil the requirements for participation in it. What I would point out, however, is this: is it really imaginable - and this is my question to the Commissioner - that a country that has joined ERM II can ...
(The President cut off the speaker)
Member of the Commission. (ES) Mr President, I am not sure whether Mr Lundgren has actually asked a question, but in any event he and I agree that there is at least that point that you mentioned in your speech, Mr Lundgren, and there are also the legal incompatibilities which make it impossible at the moment to say that Sweden fulfils the criteria for joining the euro.
I would say once again that at no point does the Treaty lay down maximum or minimum time limits. It lays down a general obligation to prepare, to seek to fulfil the conditions, but it does not stipulate a specific timetable. The Treaty must therefore be interpreted with the same flexibility that was employed when it was drawn up, not according to criteria that are different to those laid down in the Treaty. In any event, I would say that we need to apply common sense, as we so often have to do in politics. If the Swedish citizens said no four years ago, we will have to ask them when they decide to change their minds, should they decide to do so. I do not believe that any country can be obliged to join a currency against its will.
I would like to ask three direct questions. The first is a purely technical issue: is the Accession Treaty clause for the Swedish Accession Treaty completely identical to those of the 12 Member States which joined after 2004?
Secondly, I understand that Mrs Budreikaitis not as much interested in the euro as she is in the former interpretations of the Accession Treaties. If there is no deadline for implementing something in primary legislation, is it possible to postpone it forever?
Thirdly, do you think that the referendum is relevant to the debate?
Mrs Kauppi, I shall try to reply with the same precision with which you asked your questions.
Firstly, Sweden has exactly the same regulation as the 12 new Member States. The only Member States that remain outside the Eurozone and that have a different regulation are Denmark and the United Kingdom, which have opt-out clauses that in turn differ from each other. The second issue is that of time. Directives have a timescale, whereas the obligation to prepare the groundwork for being in the Eurozone does not, according to the Treaty, have a timescale. Thirdly, as regards your question on the referendum, this is something that depends on each country's own law.
If I am not mistaken, the referendum in Sweden is not binding in this regard. It would be difficult for Swedish citizens or the Swedish parliament to amend the Treaty solely of their own volition.
Subject: Poland's entry into the euro zone
When does the Commission think that Poland will fulfil the criteria enabling it to enter the euro zone? Could this be feasible by 2012 or earlier, or, if not, when?
Member of the Commission. (ES) Mr Czarnecki, being a Member State of the European Union, as we have just discussed in the last reply, brings with it the obligation to adopt the euro, except in the case of Denmark and the United Kingdom, which negotiated an 'opt-out' clause. The Member States that are not yet members of the euro zone are committed to adopting the single currency once they fulfil the conditions necessary in order to do so and to try to prepare for fulfilling them.
When the Commission confirms, on the basis of its own assessment (the convergence report), and the European Central Bank does the same, that Poland meets all of the conditions laid down in Article 121(1) of the Treaty, Poland's exception can be removed, in accordance with Article 122(2), and the zloty can be introduced into the euro.
For the time being, Poland does not entirely fulfil the convergence criteria with regard to the situation of public finances - because the Polish public deficit is higher than 3% - and nor does it fulfil the criterion with regard to the stability of exchange rates insofar as the zloty does not belong to the exchange rate mechanism. Furthermore, the legislation regulating the Central Bank in Poland does not yet conform to the Treaty's requirements, according to the analysis included in our latest convergence report of December 2006.
The Commission does not make predictions concerning when the Member States will or may fulfil the required conditions, but it certainly encourages all of them to gear their policies towards achieving macroeconomic stability and to promote productivity growth. These policies promote sustainable economic convergence, which is the best basis for preparing the countries that wish to enter the euro and for enjoying all the benefits of belonging to the single currency once they are in the euro zone.
(PL) Commissioner, thank you for your speech. However, I would like to say that we are obviously aware of the conditions that need to be fulfilled in order to join the Eurozone. My country has clearly stated that this is still not the right moment in economic terms, and that a decision will certainly be taken in a few years. I am very aware of the fact that the European Commission cannot discuss dates, but could we broadly state that 2012 would be a more or less suitable date for both sides?
Member of the Commission. (ES) Mr President, I would insist that it does not fall to the Commission to reply to that question. I believe that it is a question that should be addressed, and that I sometimes address, to the Polish authorities. When I meet with the Polish authorities, I ask them: have your intentions, timetable and objectives for joining the euro been established yet? And I do not ask out of mere curiosity, but because I am convinced that, for an economy such as the Polish economy - and for many other economies of Member States of the European Union that do not yet belong to the single currency - it would be extremely useful to set that target date in order to guide macroeconomic policies and structural reforms in a consistent and coherent manner towards compliance with the conditions in order to prepare an economy to take the best possible advantage of the benefits of belonging to the euro.
Since the enlargement, we have experienced some very positive times in terms of the behaviour of the currency markets and of the financial markets, but that is not always going to be the case, and the financial markets, the rating agencies, the investors, are also going to put those questions to the Polish authorities. Not only are you, the Members of the European Parliament, and we, the Commissioners, going to ask them, but the economic agents, observers and investors are asking them and will continue to do so with increasing insistence.
I therefore believe that it is good for everybody that the countries that are going to join the euro, not just through obligation, but above all through conviction, and which are undergoing a process of convergence, growth and modernisation, through a very significant reform effort, clarify this element of the strategy; above all, because it is good for them and for their own interests.
Would the Commissioner be willing to answer the same question again but in relation to the United Kingdom? As you pointed out earlier, the UK has no obligation to join the euro but it has the right to do so, provided it meets the conditions. How close is the UK to actually meeting the conditions?
Member of the Commission. (ES) Mr President, it is true that the situation in the United Kingdom - as I have already said, and as you have repeated - is not the same. The United Kingdom has an 'opt-out' clause, and, therefore, the comments I made earlier with regard to the 12 countries that do not have that clause do not apply to it.
Even with that clause, however, the day will come - and I hope that you and I will see it soon - when the British authorities, regardless of that clause, decide to prepare for joining the euro because they believe that it is positive for the British economy. When will that day come? If you ask me whether I believe it will be this year, I shall say no, I do not believe that it will be this year.
My impression is that, in the current phase of the economic cycle of the British economy and of the euro zone economy, the arguments in favour are not going to increase over the coming months or in the immediate future. I always respond to that question with a particular observation, however. I believe that the time will come when the circumstances that the British, being the good pragmatists they are, analyse each month with regard to the pros and cons of joining the euro will change, and will show the British citizens, British politicians and the City of London, to name three significant parties in this regard, that it will be good for the British economy to enter the euro at a particular time. I am sure that that time will come, but, to be frank, I believe that it will come after the next crisis.
(LT) Honourable Commissioner, I also would like to link the last two issues and ask you a specific question. I personally do not doubt the advantages of the euro; however, in some countries, which do not yet have the euro, public opinion is different. How would the situation be affected by, for example, referendums in Poland or Lithuania, or Hungary or the Czech Republic, in which people voted against the introduction of the euro? How it would affect the moral climate is clear, but what about the legal and practical situation?
Mr President, quite apart from the political problems created by the 'no' votes in the referendums - and this applies to other issues as well as this one - I feel that the consequences of a 'no' vote would be different for the countries you mention than for the Swedish economy, or than the consequences of the opt-out clauses for the United Kingdom or Denmark.
The United Kingdom, Denmark and Sweden are highly industrialised, one might even say post-industrial, economies that do not have to carry out a process of nominal and real convergence, that have carried out many of the structural reforms needed to derive maximum benefit from belonging to a single currency, and in which the financial markets, investors and ratings agencies have great confidence. Unfortunately, none of these characteristics are apparent, for the time being, in Poland, Hungary and the Czech Republic, countries with high rates of growth but with large ongoing nominal and real convergence processes, which requires them, their citizens and their authorities to carry out significant reforms and to work extremely hard. They need to resort to external savings in order to fund their investment and growth processes and need to gain confidence with markets and investors. I therefore feel that failure to promote the euro as a medium-term strategy as part their macroeconomic policies, and their policies as a whole, would lead to great difficulties for these countries.
Subject: Plans for third runway at London Heathrow
What action is the Commission taking to ensure that plans for a third runway at London's Heathrow airport are not advanced in breach of EU air pollution and noise regulations?
Mr President, Baroness Ludford, according to EU law, it is up to the UK authorities to carry out impact assessments of infrastructure projects and to ensure that all applicable environmental standards are complied with before, during and after the realisation of these projects. Nevertheless, the Commission is closely monitoring the United Kingdom's implementation of the relevant provisions in Community law.
The plans for the sustainable development of Heathrow involve an undertaking by the UK government not to build a third runway without prior public consultation and only to do so if noise and air quality conditions are strictly adhered to. A complete environmental impact assessment has therefore begun, which must comply with the provisions of the 1985 directive covering assessments of this nature, and with the provisions of the 2001 Strategic Environmental Assessment Directive.
According to the 1996 Directive on the Management and Quality of Ambient Air and directives arising from it, air quality plans must, where necessary, be implemented in order that the set limit values are complied with. The impact of Heathrow Airport is covered by the air quality plan of the London metropolitan area. In 2005, however, air quality levels in the area often exceeded the limit values laid down for PM10 particles.
Moreover, pursuant to the 2002 Directive on environmental noise, Heathrow must, before the end of this month, draw up a strategic noise map that includes an analysis of possible eventualities. A year after this map has been drawn up, an appropriate action plan must be drawn up following a process of public consultation.
To sum up, the Commission is following the development of the EU's biggest airport with interest and is monitoring the implementation of the relevant provisions in Community law. However, the specific provisions on the extension of the airport, for example the provision relating to the building of a third runway, rests with the British authorities in this particular case.
I would like to thank the Commissioner for his answer. This will reassure Londoners that the Commission is indeed keeping a watchful eye, though, as you say, the main responsibility lies with the UK Government.
However, an extra runway at Heathrow would allow an extra 500 flights a day to pass over London. The UK Government's optimistic claim that air pollution can be kept within EU legal limits appears to rest on hopes of cleaner planes and controls on vehicle traffic around the airport. Aviation already accounts for one third of all London's carbon emissions. Therefore, we would ask the Commission to keep that close watch on what is going to happen. We are expecting the consultation soon, but it needs the Commission to keep a very close eye to make sure that Londoners are protected.
While it is easy to lambaste plans for new runways, is the Commission aware that last week, as an indication of just how essential a third runway is at Heathrow, the Chief Executive of British Airways said that without it there is no prospect of restoring BA flights between my constituency in Belfast and the capital city of my country, London? Thus, should those who would jump to oppose progress not pause to reflect on the prejudice and the hardship which they would impose on citizens of the UK and elsewhere who need the modern, efficient flight connections that projects such as this would provide?
Mr President, Baroness Ludford, I must reiterate what I said in my reply to Baroness Ludford's question.
The Commission must monitor compliance with Community law. As I mentioned, there are a number of applicable directives, and monitoring their effective implementation is our responsibility.
In the particular case raised in Baroness Ludford's question, that is to say, the third runway at Heathrow, let me repeat that responsibility lies with the British authorities and, pursuant to the subsidiarity principle, the Commission may not interfere in issues for which responsibility lies with a particular Member State.
Subject: European 'ecological governance'
Does the Commission intend to draw up a global, cohesive action plan for 'ecological governance', which will consolidate, simplify and highlight the existence of the existing regulatory framework for the parties concerned? Will the plan include the new legislative initiatives on the environment, and reflect the EU's external commitments on environmental issues? Will it also ensure cohesion between the EU's environmental, trade and industrial policies?
Mr President, Mr Papastamkos, since it published its White Paper in 2001, the Commission has always stressed the importance it attaches to the quality of governance in its actions, in order to ensure that the European institutions function effectively and democratically, in fruitful cooperation with civil society.
Governance is an issue that cuts across all policy areas, not only the environment. We must acknowledge, however, that the citizens and NGOs place special emphasis on the quality of their environment and that civil society wants to be kept informed and to be involved as regards environmental issues.
The 1998 Aarhus Convention is of particular importance in this connection, as it provides for access to information, public involvement in the decision-making process and justice when it comes to environmental issues. This Convention, to which the Community and the Member States are party, reinforces the commitments mentioned in the White Paper on European Governance. The Commission has applied principles of governance fully in its initiatives.
As regards the issues raised by Mr Papastamkos in his question, I should like to point out to him that all important measures that the Commission is planning to present to other institutions are included in its annual work programme. This programme is presented to the other institutions - including, of course, Parliament, which debates it every year - and is accessible to the public. Most environmental measures are based on the Sixth Environment Action Programme.
Furthermore, all of the Commission's proposals fully reflect the undertakings made by the Community in international agreements, including those relating to trade policy and the environment.
Lastly, the Commission is playing an active role in the debate on improving international environmental governance. The EU has put forward a practical proposal to set up a UN environmental organisation, on the basis of a UN environmental programme.
This body would have authority and clear legal functions as regards the early detection, monitoring and recovery of data, and would work on a consolidated scientific basis, thereby improving decision-making and the adoption of policies based on scientific evidence.
(EL) Mr President, Commissioner, the environmental acquis contains approximately 400 texts of secondary law and international conventions and they are, of course, used and applied by governments, local authorities, enterprises and the civil society. What has this famous 'better regulation' strategy yielded to date?
Two years ago I proposed here in this Chamber the need to establish an international environmental organisation. What is the Commission's position? The environment, as we all know, is a public commodity and, as such, has no borders. What is the Commission's position on the establishment of an international environmental court?
As I told the honourable Member in my first answer, the Commission is working with others, and is proposing to set up an environmental, multilateral organisation under the aegis of the UN, with authority and clear legal functions. We feel that this will lead to improved decision-making and to the adoption of policies based on scientific evidence.
As regards your proposal for a court, the Commission has yet to adopt a firm position.
Subject: EU targets for the concentration of greenhouse gas emissions
The European Union has set itself the world's most stringent target for limiting the concentration of greenhouse gases in the atmosphere. According to the Commission, its target of 550 parts per million (ppm) carbon dioxide equivalent will limit global warming to no more than 2 degrees above pre-industrial levels.
However, in his recent research paper, climatologist Malte Meinshausen argues that there is only a 12% chance that this target can limit global warming to 2C. A draft of the IPCC report suggests that the probability may even be lower. In 2005, the European Commission's own research found that "to have a reasonable chance to limit global warming to no more than 2C, stabilisation of concentrations well below 550 ppm CO2 may be needed".
Would the Commission clarify how it can set targets which it knows cannot achieve the desired result? What plans does the Commission have to lower the greenhouse gas concentration target to 400 ppm - the figure recommended by Malte Meinshausen - in order to maximise its chances of limiting global warming to 2C?
Mr President, Mr Martin, the Commission bases EU climate policy and its scientific analysis of climate change on the most robust, up-to-date information available. The Commission is aware that, according to recent research, with greenhouse gases stabilising at 550 parts per million (ppm) CO2 equivalent, the chances of meeting the objective of limiting global warming to two degrees are dwindling.
Accordingly, in its Communication entitled 'Limiting global warming to 2°c' adopted this year, the Commission stated that in order to ensure that there is a 50% chance of not exceeding the 2°c limit, it will be necessary to keep greenhouse gas concentrations at substantially less than 550ppm CO2 equivalent in the decades ahead. It also stated that emissions must then go down in order to achieve stabilisation at around 450ppm.
This means that between now and 2050, worldwide greenhouse gas emissions must go down by at least 50% in relation to 1990 levels.
The Commission's analysis demonstrated that this objective is technically feasible and economically viable if those mainly responsible for emissions take action quickly. This technical feasibility was confirmed recently by the report issued by Working Group 3 of the International Panel on Climate Change.
The scientific studies carried out by Mr Meinhausen mentioned by Mr Martin in his question also underpin this ambitious objective. In order to limit climate change to 2°c, to a 2°c increase, developed countries must take the initiative of collectively reducing greenhouse gas emissions to 30% in relation to 1990 levels by 2020, which is the objective we set in the proposals we adopted in January of this year in the Commission, and that subsequently received the Council's support.
At the same time, emissions from developing countries must reach their maximum targets between 2020 and 2025. We are facing a global challenge, and the EU, which is responsible for 14% of the total greenhouse gas emissions on the planet, is ready to take the lead on the issue on the international stage.
The EU is sure that the UN Conference on Climate Change to be held in Bali later this year will provide the impetus for negotiations on future international cooperation on climate change after 2012, which will lead to - or, rather, should lead to - an agreement on what must be done to achieve a global reduction in emissions.
I should like to add that, on the basis of the conclusions of the last G8 Summit - taking account of both the progress and the limitations of those conclusions - we feel that significant progress was made on this agreement a few days ago in Heiligendamm.
Firstly, I would like to thank the Commissioner for his very detailed and, in some ways, encouraging reply. However, he has acknowledged in that reply that the 550 ppm target is unlikely to achieve his objectives. Will the Commission, in the run-up to Bali, put forward the idea of Europe taking a lead and going for a 400 ppm target as a way of setting a good example to the rest of the world? I also accept his point that Europe acting alone will be insufficient.
Mr President, as Europeans we are convinced that, as I said in my first answer to Mr Martin, enormous progress needs to be made and that the EU must play a leading role on the world stage.
By moving forward together we can achieve much more ambitious goals, the likes of which others responsible for significant greenhouse gas emissions are not prepared to undertake, at the end-of-year Conference on the post-Kyoto era, and Europe will find itself alone in making such commitments.
Europe alone, as we said in our January proposals, must move forward in setting ambitious objectives. It will not be possible, however, to make the kind of commitments we wish to unless the other participants at the Conference do likewise.
Subject: Waste tourism
What is the Commission's opinion of the developing waste tourism between Bavaria and the Czech Republic and what measures is it planning to reduce waste tourism within the EU and with the EU's closest neighbours?
Member of the Commission. (ES) Mr President, Mr Posselt, the European Union applies strict legislation to transfers of waste between Member Status and to transfers to third countries.
Community legislation on the transfer of waste is aimed at preventing the illegal transportation of waste, including cases in which waste is transported illegally from one Member State to another in what is known, and what you have described in your question, as 'waste tourism'.
The transport of waste is only authorised when subsequent recovery or elimination operations conform to the environmental protection requirements laid down in European and Member State legislation.
European legislation lays down the strictest possible requirements with regard to the transport of dangerous goods and waste intended for elimination. According to this legislation, it is illegal to transport this kind of waste to another Member State unless there has been prior written notification to the competent authority of the originating country. Furthermore, in order to be able to carry out the transfer, authorisations must have been received from the competent authorities of the countries of origin, destination and transit.
The Commission's main priorities include ensuring that Member States correctly apply European legislation on the transfer of waste, as well as preventing and reducing illegal transfers. The Commission has adopted a series of measures for achieving these objectives.
This year awareness-raising events and meetings have been organised with the Member States, with a view to improving implementation and compliance with the rules on the transfer of waste in the Member States.
Another important step will be the Commission's adoption of a proposal for a directive on environmental protection by means of criminal legislation.
We cannot accept the illegal transport of waste from Germany to the Czech Republic or the illegal dumping of waste at the final destination. We are aware that similar situations may exist in other Member States, in addition to the one you raise in your question. The Commission will monitor the situation closely with a view to ensuring the correct application of European environmental legislation.
Both the Commission and the Member States share the responsibility for guaranteeing the effective application of this legislation. The Member States must provide for inspections and controls of waste transfers on the ground and effective, proportionate and dissuasive sanctions in the event of infringements.
(DE) I am much obliged to the Commissioner for that good, exhaustive reply. I now have two supplementary questions. Firstly, in the Commissioner's opinion, is enough being done to combat illegal waste tourism? Secondly, is it true that the phenomenon is only shifting to the new external borders of the EU: for example to Ukraine or South-East Europe?
Member of the Commission. (ES) Mr President, I am no expert in this field, but I can tell you that when it comes to this kind of action, and given that both you in your question and I in my reply note that illegal transportation exists, anything that can be done in addition to what is already being done will be welcome, and this is applicable both to our own responsibilities for ensuring compliance with European law and - as I said in my initial reply - to the actions of the Member States, which have the monitoring and inspection instruments on the ground.
With regard to the places in which this kind of illegal activity is taking place, according to the information available - as I pointed out in my reply - transfers of this type do not just take place between Germany and the Czech Republic, but also between Germany and certain other new Member States. And this transit may also exist beyond the borders of the European Union.
In any event, with regard to transfers, to transport between Member States, it is particularly useful that this debate should confirm the intention and commitment of the European institutions to carry out our duties as vigorously as possible and call upon the politicians in the Member States to do likewise.
Subject: Cancer screening
Cancer affects 2 million people in the EU, of which 276 678 reside in the UK. In light of the recent recommendations by the Council on cancer screening, does the Commission have any information on how effectively the Member States perceive this recommendation?
Mr President, I would like to thank the Member for the question, even though I have to be honest and say that I wish he was tabling it six months from now, because we are currently in the process of preparing our report on exactly this matter, i.e. the implementation of the Council recommendation, and we expect to have the report adopted by the end of this year. So we expect to have a discussion on the report, mainly under the Slovenian Presidency in the first half of next year.
This report will provide information on the implementation and possible impact of the recommendation in the Member States, in the European Economic Area states and candidate countries. Additionally, wherever possible, the degree of national implementation will be reported in relation to the existing European screening benchmarks in breast and cervical cancer. We expect to derive the facts from two main sources: the Member States, which will be directly contacted by the Commission, and the European Cancer Network, which is responsible for obtaining evidence on the impact and the degree of implementation from independent experts in the field.
I would like to take the opportunity, additionally, to inform you that we are also collecting cancer epidemiological data through the European Union Network for Information on Cancer that was established in 2005, which is co-funded by the Commission and managed by the International Agency for Research on Cancer. The aim is to compile information relevant to monitoring the cancer burden in European populations. The end of this project is scheduled for the end of August 2007 - two months from now. All the data, therefore, will in principle be available from that date.
I asked the Commissioner the question because I was aware that on the horizon there are some very good activities planned, and I wish to thank him for that. I asked the question because I have been talking to doctors, consultants and oncologists in my own city of London, and in the United Kingdom we have a disproportionate number of cancer cases for what is a prosperous Member State.
The question I want to ask you is: when I go back to those oncologists, what will I tell them? Will I tell them that you will make every effort to ensure that the Council recommendation is implemented and that the Commission will take seriously the disproportionate figures we see from Member State to Member State, and that you will make a comparative example of Member States so that we can do something about some of these rates, which are far too high?
I can assure you that I will do my utmost to have the screening recommendations fulfilled and implemented as much as possible. They are recommendations, nevertheless, and we have to acknowledge this weakness in the European system. Therefore, in the end, it is up to each Member State to apply and implement them as effectively as possible. Perhaps the report will put some pressure on the Member States. However, the fact is that, from the information we already have, there is still great diversity between Member States as to implementation of their screening guidelines and, unfortunately, the worst situation is in many of the new Member States.
Based on the report, there will be a discussion under the Slovenian Presidency which they will announce soon to Parliament. Cancer will be the main health theme during the Presidency. Therefore, I am sure we will have more opportunities to discuss this issue. From my part, I will do everything to have these guidelines and recommendations applied as effectively and as faithfully as possible.
(DE) Screening is important, but prevention is better. In recent months, a vaccine against cervical cancer has been developed: a cancer that is always particularly problematic in young women. Member States have adopted completely different practices: some make it available on the national health service, whilst in others it is only available privately. This makes it very expensive and it becomes a social issue. Does the Commission envisage any prospect of putting pressure on Member States to give as many young women and girls as possible access to this vaccine?
Yes, I know about that, and in fact we had an opportunity to discuss this issue at the Informal Health Council in Aachen in April. We have now asked the European Centre for Disease Prevention and Control (ECDC), which is working on this issue, to produce guidelines and give advice on this subject. Of course, what is covered and what is not covered by the health system is, as you know, the responsibility of the Member States, but I believe that, based on the ECDC's guidance, we can discuss the issue further with the Member States and offer science. However, the final decision on finances will be left to the Member States.
One of the great strengths of the European Union in the field of health is the ability to spread best practices. Apart from examining the outcome of the screening recommendations, will the Commission take as an example the country that comes out best in terms of screening, treatment and low mortality rates and analyse not just how they got there, but how this could be applied to other Member States? There is no point in just gathering statistics and saying 'These countries are doing it well' or 'these countries are doing it badly'. We also need to know why the best countries are succeeding and how we might transpose that into other healthcare systems across the Community.
Yes, given the limitations I mentioned earlier as regards responsibility for healthcare, exchange of best practice is one of the best ways for the European Union to offer added value in this area.
Exchange of best practice, networks, centres of reference - all these can work so we can learn from each other and so that one Member State can use the expertise and knowledge acquired in another. As you know, we had a debate on the Health Service Initiative a few weeks ago, and cross-border cooperation, networks, exchange of best practices and centres of reference will, in a structured way, be an important part of that initiative. Unfortunately, there are still some legal obstacles to such forms of cooperation. These will be sorted out, hopefully, through that initiative as well. This will be one of the basic priorities of that initiative, which we expect to present before the end of the year, in the autumn. We will, therefore, have an opportunity to discuss this in Parliament as well.
Subject: New health strategy
What practical measures is the Commission taking, in the context of the new health strategy, with particular reference to measures targeting children in order to prevent and combat behaviours which are hazardous to their health (e.g. smoking, drinking alcohol, obesity)?
Does the Commission consider that children have their own right to hospital and medical care irrespective of their parents' incomes and jobs?
Μember of the Commission. (EL) Mr President, the European Commission does indeed plan to approve a new strategy on health for 2007 and this strategy will be a general framework with quantifiable targets which take an integrated approach to all initiatives in the health sector at European level. I agree with what I might call the inference in the honourable Member's question that children and young people are a special priority for the European Commission.
The strategy will refer to issues such as the importance of a healthy way of life and the need to combat obesity, smoking and alcoholism, but will also make special reference to sectors that affect children and young people.
Of course, as I said in the previous question, our initiative on high-calibre health and safety services will be approved shortly and account will be taken within this framework of all the common fundamental values adopted by the Ministers of Health a year ago which support the European Union's health care systems. The values referred to in the decision by the Ministers include equality, universality and equal access to health services for everyone - and of course that includes children - regardless of their financial circumstances and these values will be taken into account in all the relevant initiatives by the European Commission. Of course, the provision of health services comes within the competence of the Member States, but the Commission will support the Member States in this endeavour and these values will also be taken into account in our initiatives wherever and whenever they refer to the health sector.
We believe that all this will form a useful point of reference for all Community action in the health sector.
(EL) Mr President, for children especially, as the strategy on children's rights is being debated and the competent commission has not expressed an opinion in the health sector, I wish to ask if provision has been made to introduce certain regular examinations throughout Europe, in order to safeguard the standard of health and the early diagnosis of illnesses.
Μember of the Commission. (EL) Mr President, it goes without saying that this comes within the competence of the Member States but, under the various strategies which will be adopted and within the framework of the exchange of best practices in various sectors, of course the question of the best method of prevention will also be discussed and prompt examination is clearly an important preventive method. However, we assume that this will be addressed in each sector separately. I do not expect there to be a horizontal provision especially for children; however, in every health sector and in every health problem that can be avoided, the strategy and the initiative will refer specifically to children and to prevention.
(DE) Mr President, the Commissioner raised the issue of alcoholism. In Austria, a rare - or not so rare - phenomenon has emerged among young people, namely that of 'binge drinking'. The aim seems to be to drink oneself unconscious in as little time as possible. In the Commissioner's experience, is this an exclusively Austrian phenomenon, or is there a trend towards this throughout Europe? If it is a European trend, does he already have some measures in mind to counter such extreme drinking and prevent it in the long term?
Μember of the Commission. (EL) Mr President, this problem of excessive consumption of alcohol may indeed have started as a problem in the north or northwestern Member States of the European Union, but it is now extending to the more southern countries. We already know that this problem is being faced by Spain and I have had frequent opportunity to discuss this issue with the Minister of Health.
This issue is addressed in the strategy to combat the harmful effects of the excessive consumption of alcohol adopted last year and supported by the Member States. We are in fact waiting for the European Parliament's position on this issue, but the question of young people and combating this form of excessive consumption of alcohol in general are among the strategy's main objectives. However, to a very great extent, and I must repeat again something I said earlier, the competence lies with the Member States. However, we believe that, through efforts to exchange best practices and transfer experience from one Member State to another and cooperation with all the agencies involved, we shall be able to achieve positive results. That is precisely why, last week, we had the first meeting of the European Alcohol and Health Forum and, of course, the problem raised by the honourable Member was one of the items addressed by the European Alcohol and Health Forum.
(DE) The aim is to live a long, healthy life. Does the Commission have any suggestions as to how the existing EU programmes, such as the Seventh Research Framework Programme or the Competitiveness and Innovation Programme, could be used to achieve these objectives, and what are the Commission's plans for the period up to 2013?
Μember of the Commission. (EL) Mr President, of course in the health sector in general, the basic strategy of the European Commission for this period is prevention. That is precisely why we are focusing on numerous efforts concerned with negative repercussions on the health sector, as I said earlier, such as alcohol, smoking, obesity, mental health and all these issues. However, this too will be part of the strategy; the approach will apply to all European policies in all sectors, especially the research sector you referred to, and to other sectors of the European Union, such as the agricultural, transport and regional policy sectors.
In the research sector in particular, I work in close collaboration with my colleague and much of it is devoted to health research, such as research into cancer, research into avian influenza and in other health sectors, because we consider that it is one of the basic priorities and that is also acknowledged in the seventh financing protocol.
Subject: Health services
On 20 April 2007, the Commission published the results of the consultation on health services it had launched in September 2006.
As the majority of respondents were 'in favour of Community action in the field of health', can the Commission give an initial outline of the action it intends to take on the matter, in particular with a view to improving the provision of information to patients - making it possible for them to make informed choices - and ensuring greater clarity as regards the arrangements for and time limits in respect of obtaining healthcare in another Member State? What right of redress does the Commission intend to propose in cases in which national authorities refuse to grant prior authorisation?
On these health services, as I said earlier, we had the opportunity to discuss this in May during the debate on the report by Mrs Vergnaud, which was very helpful to us. I can inform Parliament that we are now in the process of drafting a proposal. After a few ministerial discussions this was endorsed by the Health Ministers in the latest Council, which expressed its expectation for the Commission to present the proposal in exactly the same way as the Parliament. So we expect to do this as soon as possible, definitely before the end of the year.
We previously had a broad public consultation and the input from that will also be taken into account, but the basic outcome is that there is added value for initiative at European level. An important part of it will of course be the issue of information, and we would like this to be done in the most accurate and objective way. Our intention is to find solutions that add real value for patients, health professionals and healthcare providers, without creating new bureaucratic barriers, and respecting the principle of subsidiarity. We will ensure coherence between the proposals on health services and the ongoing parallel Commission initiatives on social services of general interest, the wider issue of services of general interest, and the ongoing modernisation and simplification of the regulations on the coordination of social security systems.
As I said earlier, information to citizens is an important part, so there will be efforts to access information; some have already been taken and have already been put in place with a recently launched website on meeting the costs for healthcare abroad. This website, which is already available in French, English and German, will be available in all official languages very soon.
We will of course inform Parliament of forthcoming proposals as soon as they are finalised within the Commission, but I can broadly describe the main issues the proposals will address: improved information to patients, in particular about cross-border healthcare; the issue of the general quality and safety of health services; the rights of the patients to redress when they suffer harm; respect for privacy; procedural guarantees for patients in relation to cross-border healthcare; collection of data on cross-border health services; and support for European cooperation on issues such as European reference networks, developing quality and safety guidelines or developing comparable data and indicators.
. - (FR) Mr President, Commissioner, I would like to know whether the Commission has annual statistics yet indicating the number of citizens of each Member State who wish to avail themselves of health care in another state and, if so, for what main reasons. In the absence of such statistics, does the Commission have the number of complaints that may have been filed by citizens of a Member State who have been refused authorisation to receive health care in another Member State?
One of the problems is that we do not have sufficient statistics on this issue. But we know from the evidence we have in front of us is that it is at least 1% of healthcare, so this will increase expectations. The main reason so far is the issue of the lack of information. People are not aware they have this right, and the more they become aware of this the more they will seek treatment abroad. This is an opportunity for us to regulate before it becomes too big an issue, before it is too late.
I am afraid I do not have any indication of the complaints from people not being granted authorisation. As you know, we have had cases before the European Court of Justice where citizens were dissatisfied with a negative decision but, at the same time, the patients' lack of knowledge that they can seek redress at European level does not give us an accurate and clear picture either. That is why, when I was answering you question earlier, I only had in front of me the collection of data and cross-border health service which will be one of the priorities of the upcoming initiative.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 7.40 p.m. and resumed at 9.00 p.m.)